Title: From Thomas Jefferson to John Paul Jones, 24 January 1788
From: Jefferson, Thomas
To: Jones, John Paul



Sir

The United States of America in Congress assembled having thought proper by their resolve of the 25th of October 1787 to authorize and instruct me finally to settle and conclude all demands of the United States against His Majesty the King of Denmark, on account of their prizes delivered to Great Britain during the late war, and to dispatch yourself or any other agent to the court of Denmark with such power and instructions relative thereto as I might think proper, provided the ultimate conclusion of the business be not made by the said agent without my previous approbation, I hereby authorize you to proceed to the court of Denmark, for the purpose of making the necessary representations on the subject, and for conferring thereon with such persons as shall be appointed on that behalf by the said Court, or for agreeing provisionally on the arrangements to be taken, transmitting the  same to me at Paris for final approbation. Given under my hand and seal at Paris this 24th. day of January in the year of our Lord 1788, and of the independance of the United States of America the twelfth.

Th: Jefferson

